 1
     Hans W. Herb (SBN 136018)
 2   LAW OFFICE OF HANS W. HERB
     P.O. Box 970
 3   Santa Rosa, CA 95402
     Telephone: (707) 576-0757
 4   Email: hans@tankman.com
 5   Xhavin Sinha
     SINHA LAW
 6   2445 Augustine Drive, Suite 150
     Santa Clara, CA 95054
 7   Telephone: (408) 791-0432
     Email: xsinha@sinha-law.com
 8

 9   Attorneys for Plaintiff
     EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC
10

11

12
                                  UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14

15

16
     EDEN ENVIRONMENTAL CITIZEN’S   )               Case No.: 2:19-cv-01922-JAM-KJN
17   GROUP, LLC, a California limited liability
                                    )
     company,                       )               STIPULATION RE: PLAINTIFF’S
18                                  )               AMENDED COMPLAINT AND
                Plaintiff,          )
19                                  )               DEFENDANT’S RESPONSE DEADLINE;
            vs.                     )               ORDER
20                                  )
     WOODLAND WOOD PRESERVERS, LTD, )
21                                  )
     et al.                         )
22                                  )
                                    )
23              Defendants.         )
24

25

26

27

28




                                   Stipulation and Order – Page 1
     4832-4611-6014\1
 1

 2

 3

 4

 5

 6

 7
              Plaintiff EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC (“Plaintiff”) and
 8

 9   Defendant WOODLAND WOOD PRESERVERS, LTD (“Defendant”) by and through their

10   attorneys of record, hereby stipulate and agree as follows:
11
              WHEREAS, Defendant filed a Motion to Dismiss in this action on October 23, 2019,
12
     the date its response was due to Plaintiff’s Complaint;
13

14
              WHEREAS, Defendant’s Motion to Dismiss was dismissed by this Court on

15   November 25, 2019, and Defendant’s response remains outstanding; and
16
              WHEREAS, Plaintiff desires to file a First Amended Complaint on January 26, 2020,
17
     after the expiration of its Supplemental 60-day Notice issued to Defendant on November 26,
18
     2019.
19

20            Based on the foregoing, it is hereby stipulated and agreed between Plaintiff and

21   Defendant as follows:
22
              1. Plaintiff may file a First Amended Complaint in this action on January 26, 2020;
23
              2. Defendant’s response to Plaintiff’s complaint shall be due on or before February
24
                   17, 2020;
25

26            3. Plaintiff will not take Defendant’s default in the meantime;

27            4. Defendant’s counsel Dorsey & Whitney shall accept service of the First Amended
28
                   Complaint on behalf of Defendant; and



                                      Stipulation and Order – Page 2
     4832-4611-6014\1
              5. This case shall be stayed until the filing of Plaintiff’s First Amended Complaint.
 1

 2            IT IS SO STIPULATED.

 3   Dated: December 6, 2019                LAW OFFICE OF HANS W. HERB
 4

 5
                                            By: __ /S/ Hans W. Herb____________
 6                                              Hans W. Herb
 7
                                              Attorney for Plaintiff

 8
     Dated: December 6, 2019
 9                                             DORSEY & WHITNEY LLP

10

11                                             By: /s/ M. Benjamin Machlis
                                                   M. Benjamin Machlis
12                                             Attorneys for Defendant
                                               Woodland Wood Preservers, Ltd.
13

14                                               ORDER
              Based upon the foregoing Stipulation of Plaintiff Eden Environmental Citizen’s Group
15
     and Defendant Woodland Wood Preservers, Ltd., and good cause appearing therefor,
16

17            IT IS HEREBY ORDERED as follows:

18            Plaintiff may file a First Amended Complaint in this matter on January 26, 2020;
19
              Defendant’s response to Plaintiff’s First Amended Complaint shall be due on or before
20
     February 17, 2020; and
21

22
              This case shall be stayed until January 25, 2020.

23            IT IS SO ORDERED.
24

25
     Dated: 12/6/2019

26                                              /s/ John A. Mendez_______________________
                                                Honorable John A. Mendez
27
                                                UNITED STATES DISTRICT COURT JUDGE
28




                                      Stipulation and Order – Page 3
     4832-4611-6014\1
